Citation Nr: 0913016	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  06-28 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a lung disability.

2.  Entitlement to service connection for an eye disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hearing loss.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran had active service from February 1983 to February 
1987, and from February 2003 to May 2004, with intervening 
and subsequent service in the National Guard.  

The Veteran's appeal as to the issues listed above arose from 
an April 2005 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Seattle, Washington, which 
denied claims for service connection for a lung condition, 
"presbyopia (claimed as eye condition)," tinnitus (claimed 
as ringing in ears)," and hearing loss.  

The Board has determined that the issues are more accurately 
characterized as stated on the cover page of this decision.  


FINDINGS OF FACT

1.  The Veteran's tinnitus, and bilateral hearing loss, are 
related to his active military service.  

2.  The Veteran does not have a lung disability, or an eye 
disability, as the result of disease or injury that was 
present during active military service.  


CONCLUSIONS OF LAW

1.  Tinnitus, and bilateral hearing loss, are related to 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1137, 1153, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 (2008).  

2.  A lung disability, and an eye disability, were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that service connection is warranted for 
a lung disability, an eye disability, tinnitus, and hearing 
loss.  With regard to the claim for a lung disability, it is 
argued that he was treated for both bronchitis and pneumonia 
during service, which included scuba diving in cold water 
during his first period of active duty with a reconnaissance 
unit, and that he has a chronic condition manifested by 
recurrent ear infections when he gets a cold.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A 
showing of inservice chronic disease requires evidence of (1) 
a sufficient combination of manifestations for disease 
identification, and (2) sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  If 
not established, a showing of continuity of symptoms after 
service discharge is required.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Congenital or developmental defects, e.g., refractive error 
of the eyes, as such, are not diseases or injuries within the 
meaning of applicable legislation and, thus, are not 
disabilities for which service connection may be granted.  38 
C.F.R. § 3.303(c) (2008); see also 38 C.F.R. § 4.9 (2008); 
Beno v. Principi, 3 Vet. App. 439 (1992).

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 2002); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256- 
6258 (2000).  In this regard, the Veteran is shown to have 
received the Combat Infantryman Badge.  Therefore, 
participation in combat is established and the Veteran is 
entitled to the presumptions at 38 U.S.C.A. § 1154(b).  
However, the Court has held that 38 U.S.C.A. § 1154 does not 
alter the fundamental requirements of a diagnosis, and a 
medical nexus to service.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense (i.e., 
the eyes).  Refractive errors are defined to include 
astigmatism, myopia, hyperopia, and presbyopia.  See M21-1MR, 
Part III, Subpart iv, 4.B.10.d.  "Presbyopia is described as 
'hyperopia and impairment of vision due to advancing years or 
to old age; it is dependent on diminution of the power of 
accommodation from loss of elasticity of the crystalline 
lens, causing the near point of distinct vision to be removed 
farther from the eye'."  Terry v. Principi, 340 F.3d 1374, 
1384 (Fed. Cir. 2003) (citing to Dorland's Illustrated 
Medical Dictionary 1453 (29th ed. 2000)).  

The Board initially notes that there is no record of any 
treatment dated between the Veteran's first and second 
periods of active duty, other than National Guard records 
which are discussed below.  

The Veteran's service treatment reports from his first period 
of active duty show that in November 1984, he was treated for 
bronchitis.  Between May and December of 1986, he was treated 
for what was characterized as bronchitis, and pneumonia.  
With regard to hearing loss as defined at 38 C.F.R. § 3.385, 
audiometric reports, dated in July 1984 and June 1986, 
indicate that the Veteran had left ear hearing loss.  The 
Veteran's separation examination report, dated in December 
1986, shows that his ears, drums, eyes, ophthamoscopic 
examination, pupils, ocular motility, lungs and chest, were 
all clinically evaluated as normal; it includes audiometric 
results which do not show that he had hearing loss as defined 
at 38 C.F.R. § 3.385.  See also November 1983 examination 
report (same).  His uncorrected distant vision was noted to 
be 20/20, bilaterally.  

In an associated "report of medical history," he complained 
of a cough that had lasted over a month, and denied a history 
of hearing loss.  This report notes a history of bronchitis 
that had been resolved with antibiotics.  

Service treatment reports dated between the Veteran's first 
and second periods of active duty, associated with National 
Guard duty, show that in August 2002, the Veteran was 
profiled due to high frequency hearing loss, and limited from 
duty involving exposure to loud noise without hearing 
protection.  An associated audiometric report, dated that 
same month, shows that he had bilateral hearing loss as 
defined at 38 C.F.R. § 3.385.  

The Veteran's service treatment reports from his second 
period of active duty include an entrance examination report, 
dated in February 2003, which shows that he was noted to have 
tobacco abuse and seasonal allergies.  In an associated 
"report of medical history," he reported a history of 
bronchitis, and hay fever, and he denied a history of hearing 
loss, chronic cough, chronic or frequent colds, wheezing, 
shortness of breath, and wearing contact lens or glasses, 
providing evidence against his own claims.  He reported that 
his usual occupation was sheet metal worker, and that he was 
allergic to pollen.  It was further noted that he had a 
history of being hospitalized for pneumonia in 1995 for five 
days, "resolved, no sequalae," of bronchitis in 1986, 
"resolved, no sequalae," and seasonal hayfever.  An 
associated audiometric report, dated that same month, shows 
that he had left hearing loss as defined at 38 C.F.R. 
§ 3.385.  This evidence further shows that in July 2003, the 
Veteran was treated for complaints of left eye irritation.  
The assessment was possible corneal infection.  A separation 
examination report is not of record.  

As for the post-service medical evidence, it consists of VA 
reports, dated between 2004 and 2006.  This evidence includes 
VA progress notes, dated between 2004 and 2006, which, 
overall, show that he primarily received treatment for 
psychiatric symptoms, but includes a number of complaints of 
tinnitus and hearing loss.  These reports contain notations 
of nicotine dependence beginning in 2004, and show that he 
underwent smoking cessation treatment beginning in January 
2005.  Also in January 2005, he was noted to have presbyopia, 
and left ear hearing loss.  Reports dated in December 2005 
show that he denied a history of bronchitis, asthma, 
emphysema, and pneumonia, and that he was noted to have 
"left ear hearing loss -- 2003," and tinnitus.  

A VA eye examination report, dated in January 2005, shows 
that the Veteran complained of difficulty with reading, but 
that he stated that his distant vision was good.  The 
diagnosis was presbyopia.  

A VA audiometric examination report, dated in January 2005, 
shows that the Veteran complained of bilateral hearing loss 
and constant bilateral tinnitus "that was first notice many 
years ago."  He stated that prior to his second period of 
active duty, he had been a general contractor and sheet metal 
installer.  The audiometric results shows that he has 
bilateral hearing loss as defined at 38 C.F.R. § 3.385.  

The examiner stated that the Veteran's C-file had been 
reviewed, and that his bilateral hearing loss, and tinnitus, 
were not the result of service, "since they were already 
present at the time he entered active service."  

A VA general medical examination report, dated in January 
2005, shows that the Veteran denied any respiratory problems, 
and stated that he could run two miles in under 15 minutes 
without a problem.  He indicated that he may have been 
exposed to chemicals during service, but stated that he did 
not know what they were.  He stated that he was smoking, and 
the report notes, "any breathing problems he has he 
attributes to his smoking, and not to any chemical 
exposure."  However, he denied any actual breathing 
problems.  

On examination, there were no relevant findings, and there 
was no relevant diagnosis, providing highly probative 
evidence against this claim.   

With regard to the claim for an eye disability, the Board 
finds that the claim must be denied.  Under 38 U.S.C.A. §§ 
1110 and 1131, an appellant must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998).  In this case, the Veteran's treatment 
medical reports show that in July 2003, the Veteran was 
treated for complaints of left eye irritation.  The 
assessment was possible corneal infection, and there is no 
record of follow-up treatment during the Veteran's remaining 
period of service, a period of approximately seven months.  

Given the foregoing, a chronic condition is not shown during 
service.  See 38 C.F.R. § 3.303.  

Furthermore, there is no competent post-service medical 
evidence to show the current existence of the claimed eye 
disorder.  Specifically, he was found to have presbyopia upon 
VA examination in January 2005.  The Veteran's presbyopia is 
not a compensable disability.  See 38 C.F.R. § 3.303(c); 
Beno.  

Finally, the Board notes that there is no competent evidence 
to show that the Veteran has an eye disability that is 
related to his service.  Accordingly, service connection for 
an eye disability is not warranted, and the claim must be 
denied.  

With regard to the claim for hearing loss, the Board finds 
that service connection is warranted.  As an initial matter, 
the Veteran's awards include the Combat Infantryman Badge.  
It is therefore not disputed that the Veteran was exposed to 
loud noise during service.  In addition, the medical evidence 
shows that the Veteran has a complex history that includes 
findings indicating the presence of hearing loss as defined 
at 38 C.F.R. § 3.385.  More specifically, there are two 
audiometric findings to show the existence of hearing loss 
during his first period of active duty, evidence of bilateral 
hearing loss in 2002 (prior to the Veteran's second period of 
active duty), and evidence of bilateral sensorineural hearing 
loss shortly after separation from service.  Although the 
January 2005 VA examiner's opinion weighs against the claim, 
this opinion fails to discuss the evidence of hearing loss 
during the first period of active duty, or the possibility of 
aggravation of hearing loss during the second period of 
active duty.  See 38 C.F.R. § 3.306(a).  

Under the circumstances, the Board finds that the evidence is 
at least in equipoise, and that, affording the Veteran the 
benefit of all doubt, service connection for bilateral 
hearing loss is warranted.  

With regard to the claim for tinnitus, the Board finds that 
service connection is warranted.  The service treatment 
records do not show treatment for tinnitus symptoms during 
service.  However, the Veteran's January 2005 VA examination 
was undertaken about eight months after separation from his 
second period of active duty.  The report of this examination 
indicates that the Veteran reported a long history of 
tinnitus, and this appears to indicate a reported onset prior 
to his second period of active duty.  The Veteran is 
considered credible, and his tinnitus symptoms are capable of 
lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Tinnitus was shown at this time.  Although the VA 
examiner's opinion weighs against the claim, the examiner 
stated that the Veteran had tinnitus prior to his second 
period of active duty.  However, the evidentiary basis for 
this statement is unclear, nor does this opinion discuss the 
possibility of aggravation of tinnitus during the second 
period of active duty.  See 38 C.F.R. § 3.306(a).  Under the 
circumstances, the Board finds that the evidence is at least 
in equipoise, and that, affording the Veteran the benefit of 
all doubt, service connection for tinnitus is warranted.  

With regard to the claim for a lung disability, the Board 
finds that the claim must be denied.  The January 2005 VA 
general medical examination report shows that the Veteran 
denied having any respiratory or breathing problems.  On 
examination, there were no relevant findings, and there was 
no relevant diagnosis.  In summary, the claims files do not 
contain any competent evidence to show that the Veteran 
currently has a lung disability, Gilpin, or that a lung 
disability is related to his service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied. 

To the extent that the claims have been denied, in reaching 
these decisions, the Board has considered the doctrine of 
reasonable doubt, however, as is stated above, the 
preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient 
support for a claim of service connection."  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

The issues on appeal are based on the contentions that an eye 
disability, and a lung disability, are related to service.  
When the Veteran's service treatment reports are considered 
in conjunction with the post-service medical record (which 
indicates that the Veteran did not receive any relevant 
treatment during service, except as noted, and which does not 
contain competent and probative evidence to show or indicate 
that the Veteran has an eye disability (other than refractive 
error), or a lung disability, or that either of the claimed 
disabilities were caused or aggravated by service), the Board 
finds that the medical evidence outweighs the Veteran's 
contentions that he has an eye disability, and a lung 
disability, that are related to his service.  

Duties to Notify and Assist

The Board is required to ensure that the VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in December 2004 (all claims), and October 
2005 ("bronchitis").  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. 
App. 128 (2008).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has been afforded examinations.  With regard to 
the claims for a lung disability, and an eye disability, as 
the Veteran is not shown to have these claimed conditions, 
etiological opinions are not required.  See 38 C.F.R. 
§ 3.159(d) (2008).  The appellant and his representative have 
not made the RO or the Board aware of any additional evidence 
that needs to be obtained in order to fairly decide this 
appeal, and have not argued that any error or deficiency in 
the accomplishment of the duty to assist has prejudiced him 
in the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  

Based on the foregoing, the Board finds that the Veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  

ORDER

Service connection for tinnitus, and bilateral hearing loss, 
is granted. 

Service connection for an eye disability, and a lung 
disability, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


